         Case 1:17-cr-00123-LAP Document 803 Filed 04/01/20 Page 3 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -                x
                                                   :
UNITED STATES OF AMERICA                           :       ORDER
                                                   :
        -v.-                                       :       S6 17 Cr. 123 (LAP)
                                                   :
LUIS GONZALEZ,                                     :
   a/k/a “Tili,”                                   :
   a/k/a “Bori,”                                   :
                                                   :
                         Defendant.                :
                                                   :
- - - - - - - - - - - - - - - - - -                x

               WHEREAS, with the consent of defendant LUIS GONZALEZ,

a/k/a “Tili,” a/k/a “Bori,” the defendant’s guilty plea allocution

was taken before the United States Magistrate Judge on March 31,

2020;

               WHEREAS, the United States Magistrate Judge ordered the

defendant’s release under certain specified bail conditions;

               WHEREAS, the current COVID-19 pandemic has made the

defendant’s         release     under      those       specified    bail    conditions

impracticable following normal procedures;

               IT    IS    HEREBY     ORDERED      that       the   defendant’s      bail

conditions      are       modified    to   include      the    following    additional

conditions:

               1. Defense counsel will sign the defendant’s bond on the

                    defendant’s behalf and certify in writing to the Court

                    that (i) the defendant has authorized defense counsel

                    to   sign   on   his   behalf,      (ii)    defense    counsel    has

                    explained the conditions of temporary release to the
         Case 1:17-cr-00123-LAP Document 803 Filed 04/01/20 Page 4 of 4



                defendant, and (iii) the defendant has represented to

                his attorney that he fully understands and intends to

                comply with those conditions; 2

             2. The defendant shall be released directly from MCC;

                and

             3. The defendant shall personally sign his bond by no

                later   than    24     hours   following    his    release    from

                custody.       After    the    defendant   has    signed,    he   or

                defense counsel will transmit the signed bond to the

                Government and the magistrate court clerk’s office.

SO ORDERED.

Dated:       New York, New York
             April 2, 2020

                                       __________________________________
                                       HONORABLE LORETTA A. PRESKA
                                       UNITED STATES DISTRICT JUDGE




2Defense counsel may sign the defendant’s bond electronically and
return an electronic copy of the signed bond to the U.S. Attorney’s
Office and the magistrate court clerk’s office.
